In appellant's motion for rehearing, but two contentions appear, namely: that the evidence did not justify the submission of felony theft; and that we failed to pass on appellant's assignment, complaining of the action of the trial court in not limiting the testimony as to the character of appellant, to the question of his right to suspended sentence.
In our view of the case, if appellant was guilty of taking the automobile of the prosecuting witness from Nacogdoches to Melrose, said automobile containing at said time, the articles alleged in the indictment to be thereafter stolen, and the aggregate value of which exceeded $50, he would be guilty of felony theft, if the evidence showed to the satisfaction of the jury, and without controversy, that he took a part of the alleged stolen property, this would justify the conclusion that he took all of same, and took it at the same time. Nor would the fact that the owner recovered a part of the property subsequent to the theft operate to reduce the grade of the offense below that of felony; nor would the further fact that there was no direct proof of the taking of the remainder of the articles by the *Page 539 
appellant, reduce the grade of the offense, it being the announced doctrine in this State that if property be taken in such manner as to make it reasonably appear that all of the same was taken at or about the same time and place, and the proof showed appellant to have taken a part of it, that the presumption is justifiable that he took it all.
As to the other ground of the motion for rehearing, we are of opinion that the same is well taken, and we frankly admit that we failed to observe and pass upon this part of appellant's contention in our original consideration of the case. Appellant filed his plea, and asked for a suspended sentence. Evidence was admitted on behalf of the State, attacking the reputation of appellant, and tending to show him guilty of other offenses than the one on trial. The trial court failed to limit the purpose for which this evidence was admitted. Appellant in due time and manner excepted to the charge of the court because of said omission, and no correction was made in said charge. This should have been done. The charge in such case should have limited the purpose and effect of such testimony. The evidence was harmful to appellant. Williamson v. State, 74 Tex.Crim. Rep., 167 S.W.R., 360.
The motion is granted, and the judgment of affirmance set aside; and the cause reversed and remanded for a new trial.
Reversed and remanded.